Exhibit 10.1
SEPARATION AGREEMENT AND FULL RELEASE OF CLAIMS




This Separation Agreement and Full Release of Claims (the "Agreement") is by and
between Regency GP LLC on behalf of itself and its subsidiaries and affiliates
("Employer") and Paul M. Jolas ("Executive").
 
WHEREAS, Employer and Executive have mutually agreed to terminate their
employment relationship;
 
WHEREAS, in order to achieve a final and amicable resolution of the employment
relationship in all its aspects, Employer has agreed to make payments under this
Agreement to which Executive is not otherwise entitled under any policy,
practice, agreement, or other understanding.
 
NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
in this Agreement and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:
 
1.  
Separation from Employment.  Executive’s employment with Employer (as the
Executive Vice President, Chief Legal Officer and Secretary of Employer) will
terminate as of the close of business on May 16, 2012 or such earlier date at
the discretion of Employer or Executive (the "Separation Date").  Executive will
continue to be paid his base salary through the Separation Date, as set forth
herein.  Executive agrees to submit such resignations in his capacities as an
officer and director of Employer and any of its subsidiaries and affiliates, as
requested by Employer, all effective as of the Separation Date.  Notwithstanding
anything herein to the contrary, if Employer terminates Executive prior to May
16, 2012 for reasons other than for Cause, Executive shall be entitled to full
payment of the amounts/benefits set forth in this Agreement, including that set
forth in this Section 1, Sections 2, 3, 4, 5 and 6 hereof.

 
2.  
Consideration for Signing.  As consideration for this Agreement and subject to
the terms and conditions set forth herein, on the Separation Date Employer
agrees to pay Executive (i) a lump sum amount of Two Hundred Eighty Five
Thousand Dollars and NO/100 ($285,000.00), representing nine and one-half (9
1/2) months of base salary, and (ii) a lump sum amount of Thirty Thousand
Dollars and NO/100 ($30,000.00) per month (or as prorated for a portion of a
month) in which Executive remains employed from February 1, 2012 thru May 16,
2012; less all required government payroll deductions and withholdings.  This
payment (and, including any payment of amounts attributable to distributions and
vesting of units under the Plan as described in Section 3 below or other
payments made pursuant to this Agreement) shall constitute a separate payment
for purposes of Section 409A of the Internal Revenue Code of 1986, as amended,
and regulations promulgated thereunder.  Employer’s payment to Executive of the
amounts noted in this Section 2 (and the vesting of Units under the Plan as set
forth in Section 3 below) is conditioned upon Executive’s full compliance with
the terms and conditions set forth in this Agreement. Notwithstanding anything
herein to the contrary, and in addition to any and all remedies and alternatives
which may be available at law or in equity, in the event of a breach of the
provisions of this Agreement by Executive (and Executive’s failure to cure such
breach after receipt of reasonable written notice from Employer), Employer may
cease without further obligation to Executive to make any of the remaining
payments set forth in this Section 2.  For the avoidance of doubt and absent any
breach by Executive of the provisions of this Agreement, if Executive’s
employment is terminated prior to May 16, 2012 for Cause (defined below); or
(iii) if Executive resigns for any reason prior to May 16, 2012; then Executive
shall be paid the amounts noted in and as set forth in this Section 2.

 
3.  
Vesting of Restricted Units/Distributions.

 
(a)  
  Time Based Units Scheduled to Vest March 2012.  Subject to the terms and
conditions of this Section 3 and conditioned upon Executive remaining employed
by Employer thru March 15, 2012, with respect to outstanding awards granted
under the Regency GP LLC Long-Term Incentive Plan ("Plan"), Employer agrees that
a portion of all unvested time based Restricted Units (as defined in the
applicable Plan) heretofore granted to Executive (representing 2,267 of time
based units, previously scheduled to vest on March 15, 2012) shall fully vest
into Units (as defined in the applicable Plan) on March 15, 2012, and Executive
will be entitled to receive such Units and all rights associated therewith
(including unpaid distributions on those units accrued from the grant date up to
and including March 15, 2012, so long as Executive is vested as a holder of
record on the date that such distributions are paid by Employer) on such date,
subject to the provisions of the applicable Plan relating to the withholding of
taxes.   As soon as practicable, but not later than thirty (30) days after March
15, 2012, issuance of Units representing the accelerated vesting as noted in
this Section 3(a) and cash distribution of accrued distributions related to such
Units (from the date of grant) will be paid, in each case net of all required
government deductions and withholdings.

 
 
Notwithstanding anything to the contrary, Executive shall not be entitled to
receive such 2,267 Units or any portion thereof and shall forfeit any and all
outstanding and unvested time and performance based Restricted Units previously
granted under the Plan and other rights or associated distributions applicable
thereto (i) if Executive’s employment is terminated prior to March 15, 2012 for
Cause; or (ii) if Executive resigns for any reason prior to March 15, 2012;
provided, however, that if Employer terminates Executive’s employment prior to
March 15, 2012 without Cause, Executive shall be entitled to receive such 2,267
Units in their entirety.

 
(b)  
Time Based and Performance Based Units Scheduled to Vest March 2013.  Subject to
the terms and conditions of this Section 3 and conditioned upon Executive
remaining employed by Employer thru May 16, 2012, with respect to outstanding
awards granted under the Regency GP LLC Long-Term Incentive Plan ("Plan"),
Employer agrees that a portion of all unvested time based and performance based
Restricted Units (as defined in the applicable Plan) heretofore granted to
Executive (totaling 12,467 units, representing 10,200 of performance based units
previously scheduled to vest on March 15, 2013 and 2,267 of time based units,
previously scheduled to vest on March 15, 2013) shall fully vest into Units (as
defined in the applicable Plan) on May 16, 2012, and Executive will be entitled
to receive such Units and all rights associated therewith (including unpaid
distributions on those units accrued from the grant date up to and including May
16, 2012, so long as Executive is vested as a holder of record on the date that
such distributions are paid by Employer) on such date, subject to the provisions
of the applicable Plan relating to the withholding of taxes.   As soon as
practicable, but not later than thirty (30) days after May 16, 2012, issuance of
Units representing the accelerated vesting as noted in this Section 3(b) and
cash distribution of accrued distributions related to such Units (from the date
of grant) will be paid, in each case net of all required government deductions
and withholdings.  Except as otherwise granted herein on May 16, 2012, Executive
shall forfeit any other rights to any other unvested, time or performance based
Restricted Units and associated distributions attributable to the awards granted
to Executive prior to the date hereof.

 
 
Notwithstanding anything to the contrary, Executive shall not be entitled to
receive such 12,467 Units or any portion thereof and shall forfeit any and all
outstanding and unvested time and performance based Restricted Units previously
granted under the Plan and other rights or associated distributions applicable
thereto (i)  if Executive’s employment is terminated prior to May 16, 2012 for
Cause; or (ii) if Executive resigns for any reason prior to May 16, 2012;
provided, however, that if Employer terminates Executive’s employment prior to
May 16, 2012 without Cause, Executive shall be entitled to receive such 12,467
Units in their entirety.

 
 
      (c) As used herein, “Cause” means Executive’s (i) failure to
satisfactorily perform Executive’s material duties or to devote Executive’s
sufficient time and effort to Executive’s material duties; (ii) material
violation of any Company policy; (iii) failure to follow lawful directives from
the Employer’s or its affiliates CEO, President, Executive Vice President, or
the Board of Directors, (iv) negligence or material misconduct; (v) dishonesty
or fraud; (vi) felony conviction; or (vii) breach of this Agreement; that
Executive fails to cure after receipt of reasonable written notice from
Employer.

 
4.  
2011 Bonus.  As further consideration for this Agreement and in the event that
Executive remains employed, by Employer until March 1, 2012, Employer agrees to
pay Executive the Board approved amount of the bonus, expressed as a percentage
of Executive’s base salary (exclusive of any bonus, commission, incentive pay,
overtime, equity compensation grants or exercises, auto or travel allowance, or
other similar payments or compensation) earned as of such date, for which
Executive is eligible under the 2011 Annual Bonus Plan issued by the Employer;
less all required government payroll deductions and withholdings.  Executive’s
2011 Bonus percentage (described above) will be no less than the bonus
percentage of any other Executive Vice President of Employer who receives a cash
bonus.   

 
5.  
COBRA Coverage.  As further consideration and subject to the terms and
conditions of this Agreement, commencing on 1st day of the month following the
Separation Date and continuing until May 31, 2013, Employer shall pay for the
full cost of Executive’s premium for continued health and dental insurance
coverage under the Employer's health insurance plan and the Consolidated Omnibus
Budget Reconciliation Act ("COBRA"), subject to the terms, conditions and
limitations of that health insurance plan.  This Agreement does not affect
Executive’s right to continue COBRA coverage after the Separation Date;
provided, however, that Executive must make such elections and take such other
actions as may be required by that plan and applicable law to receive that
continued coverage.

 
6.  
No Additional Benefits. Executive agrees that this Agreement resolves all
outstanding issues arising from Executive’s employment and Executive
acknowledges and agrees that Executive has received all compensation and
benefits to which Executive would otherwise be entitled through the Separation
Date and shall receive no compensation or benefits from Employer in addition to
those set forth above; provided, Executive shall retain any vested interest and
vested rights that Executive may otherwise have under any Executive benefit or
compensation plan sponsored by Employer (including Employer’s 401(K) plan,
deferred compensation plan, any required COBRA continuation coverage under
Section 4980B of the Internal Revenue Code of 1986, as amended), subject to the
terms and conditions of such plan.  Employer agrees that until May 16, 2012,
Executive shall continue to have the use of office space, phone, email, parking
and cell phone unless terminated by Employer for Cause prior to such date.

 
7.  
Release of Claims.  Executive stipulates, agrees, and understands that for and
in consideration of the mutual covenants set forth in this Agreement,
specifically including the payments set forth in Section 2 above, the same being
good and valuable consideration, Executive hereby acting of Executive’s own free
will, voluntarily and on behalf of him or herself, Executive’s heirs,
administrators, executors, successors and assigns, RELEASES, ACQUITS and forever
DISCHARGES Employer and Employer’s parent and their respective past and present
subsidiaries, affiliates, partners, directors, officers, owners, shareholders,
employees, predecessors, joint employers, successor employers and agents, and
each of them (collectively "Released Parties"), of and from any and all debts,
obligations, claims, counterclaims, demands, judgments, and/or causes of action
of any kind whatsoever (whether known or unknown, in tort, contract, at law or
in equity, by statute or regulation, or on any basis), based on facts occurring
at any time before, or at the time of, Executive's signing of this Agreement,
for any damages or other remedies of any kind, including, without limitation,
direct or indirect, consequential, compensatory, actual, punitive, or any other
damages, attorneys' fees, expenses, reimbursements, costs of any kind or
reinstatement. This release includes, but is not limited to, any and all rights
or claims, demands, and/or causes of action arising out of Executive’s
employment, separation or termination from employment with Employer, or relating
to purported employment discrimination, retaliation or violations of civil
rights, if any, including, but not limited to, claims arising under Title VII of
the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Civil Rights Act
of 1866 and/or 1871, the Age Discrimination in Employment Act ("ADEA"), the
Older Workers Benefit Protection Act of 1990, the Americans With Disabilities
Act of 1990, Executive Order 11246, the Equal Pay Act of 1963, the
Rehabilitation Act of 1973, the Family and Medical Leave Act, the Sarbanes-Oxley
Act of 2002, or any other applicable federal, state, or local statute or
ordinance or any other claim, whether statutory or based on common law, arising
by reason of Executive’s employment with Employer or the termination or
separation of such employment or circumstances related thereto, or by reason of
any other matter, cause, or thing whatsoever, from the first date of employment
with Employer to the date and time of execution of this Agreement.

 
Executive has a period of forty-five (45) days in which to consider this
Agreement.  Executive may choose to sign this Agreement prior to the expiration
of the forty-five (45) day period, but is not required to do so.  Once Executive
signs the Agreement, Executive shall have a period of seven (7) days from the
date Executive signs the Agreement to revoke the Agreement.  The Agreement shall
not become effective or enforceable until the eighth day after Executive signs
the Agreement (the "Effective Date").  To revoke this Agreement, Executive must
provide written notice of revocation to Employer at Attention: Chris Curia, Vice
President-Human Resources, 800 E. Sonterra Blvd., Suite 200, San Antonio, Texas
78258 prior to the expiration of the seven (7) day revocation period.  No
payments under this Agreement shall be due until the expiration of the seven (7)
day revocation period.  Employer hereby advises Executive to consult with an
attorney concerning this Agreement prior to signing the Agreement.
 
Employer and Employer’s parent and their respective past and present
subsidiaries, affiliates, partners, directors, officers, owners, shareholders,
predecessors, joint employers, successor employers and agents, and each of them
agree to RELEASE, ACQUIT and forever DISCHARGE and do hereby RELEASE, ACQUIT and
forever DISCHARGE Executive and his affiliates, agents, attorneys, heirs,
successors and assigns of and from any and all debts, obligations, claims,
counterclaims, demands, judgments, and/or causes of action of any kind
whatsoever (whether known or unknown, in tort, contract, at law or in equity, by
statute or regulation, or on any basis), based on facts occurring at any time
before, or at the time of, Executive's signing of this Agreement, for any
damages or other remedies of any kind, including, without limitation, direct or
indirect, consequential, compensatory, actual, punitive, or any other damages,
attorneys' fees, expenses, reimbursements, costs of any kind or reinstatement.
This release includes, but is not limited to, any and all rights or claims,
demands, and/or causes of action arising out of Executive’s employment,
separation or termination from employment with Employer; except that Employer
and Executive agree that such RELEASE, ACQUITTAL and DISCHARGE shall not relieve
Executive from his obligations under this Agreement and any claims or rights
that Employer may have arising after the date that Executive executes this
Agreement.  Further, Employer and Executive (on behalf of itself and the
Released Parties) expressly warrant and agree  not to institute, and have not
instituted, any legal proceeding against the Executive or Executive’s heirs,
administrators, executors, successors and assigns before any state or federal
agency, any arbitral body, or any court for any claims described in this section
based on facts occurring at any time before or at the time of the execution of
this Agreement.
 
8.  
Confidential and Proprietary Information.  Executive acknowledges, agrees and
stipulates that during his or her employment Executive had access to
confidential and proprietary information relating to the business and affairs of
Employer and its parent, subsidiary, and affiliated entities including, by way
of example, (i) financial information, including budgets or projections,
business plans, pricing policies or strategies, tariff information, business
methods, or any other financial, marketing, pricing, or regulatory strategic
information; (ii) information about existing or potential customers and their
representatives, including customer identities, lists, preferences, customer
services and all other customer information; (iii) information about pending or
threatened legal or regulatory proceedings; (iv) information about employees and
the terms and conditions of their employment; (v) computer techniques, programs
and software; (vi) information about potential acquisitions or divestitures; and
(vii) any other non-public information that cannot be obtained readily by the
public and would be useful or helpful to competitors, customers or industry
trade groups if disclosed (collectively, "Confidential Information").  Executive
agrees that Executive shall not, at any time, directly or indirectly, for any
reason whatsoever, with or without cause, unless pursuant to a lawful subpoena
or court order, use, disseminate or disclose any of the Confidential Information
to any person or entity.  Executive further acknowledges that if Executive were
to use or disclose, directly or indirectly, the Confidential Information, that
such use and/or disclosure would cause Employer irreparable harm and injury for
which no adequate remedy at law exists.  Therefore, in the event of the breach
or threatened breach of the provisions of this Agreement by Executive, Employer
shall be entitled to obtain injunctive relief to enjoin such breach or
threatened breach, in addition to all other remedies and alternatives which may
be available at law or in equity.  Executive acknowledges that the remedies
contained in the Agreement for violation of this Agreement are not the exclusive
remedies which Employer may pursue.  Nothing in this Agreement shall be
construed to prohibit Executive from accepting comparable employment.

 
9.  
Employer's Property.  Executive represents that on the Separation Date Executive
will return to Employer all written and electronic records, communications,
reports, and other materials and data, including any copies, and also all other
tangible items, such as computer equipment, purchasing cards and telephone
cards, that belong to Employer and are in Executive's possession or under
Executive's control.

 
10.  
Confidentiality of Agreement.  Unless and until this Agreement is filed with any
SEC Form 8-K or other required disclosure under applicable law, Employee agrees
not to discuss, disclose or otherwise communicate any of the terms of this
Agreement, including without limitation the amounts of the payments or other
consideration provided, to anyone except to Employee’s attorney, tax advisor and
Employee’s spouse, if any, or as required by law.  Unless and until this
Agreement is filed with any SEC Form 8-K or other required disclosure under
applicable law, Employee understands and agrees that, as a result of this
binding promise of strict confidentiality, Employee may not hereafter
discuss  or otherwise communicate with, among other persons, any of Employer’s
current or former employees regarding the terms, including the payments or other
consideration, included in this Agreement.

 
11.  
Negative Statements By Executive/Employer.  To the extent permitted and
consistent with law, Executive further agrees that Executive shall make no
derogatory, disparaging, defamatory or otherwise negative statements, oral or
written, concerning, Employer or any of Employer's parents, subsidiaries or
affiliates or any officers, directors, or employees of any of those businesses
or any of the services or products of any of those businesses.  This paragraph
is not intended to limit any rights that Executive has under any statute,
regulation, or other law.

 
 
   To the extent permitted and consistent with law, Employer further
agrees   that Employer shall make no derogatory, disparaging, defamatory or
otherwise negative statements, oral or written, concerning Executive.  This
paragraph is not intended to limit any rights that Employer has under any
statute, regulation, or other law.

 
12.  
Expense Reimbursement.  Executive agrees that any expense reimbursements for
expenses incurred during Executive's employment with Employer must be submitted
for reimbursement to Employer within six (6) months of the Separation
Date.  With regard to the required form for any reimbursement request and
supporting documentation, Employer's normal policies and rules apply.  Employer
retains its normal right to reject or approve expense reimbursements subject to
its normal policies.  Any expense reimbursements submitted by Executive more
than six (6) months following the Separation Date shall not be approved.

 
13.  
Indemnification Agreement.  The Indemnification Agreement dated September 8,
2009 between Employer and Executive shall remain in full force and effect.  In
addition, Executive shall be entitled to indemnification (including the
advancement of expenses) pursuant to all governance documents of the Employer,
Regency Energy Partners LP, its affiliates or otherwise, contracts and/or laws,
and any right Executive has or may have to the benefits of any D&O, E&O or
Professional Liability insurance policy (which such rights to indemnity and
insurance shall not be terminated or diminished in any respect) of such
parties.  In addition, excepting the amounts payable to Executive hereunder
Employer shall not take any action that would expose any payment or benefit to
Executive to an acceleration of income, interest or the additional tax of
Section 409A of the Internal Revenue Code.  If additional tax is determined to
be due as a result of Section 409A (excepting any additional tax due on amounts
payable hereunder), Employer shall indemnify Executive for any taxes due thereon
as a result, including the reimbursement of expenses incurred due to a tax audit
or litigation addressing the existence or amount of tax liability.

 
14.  
Non-Admission.  This Agreement, and the payment of money and other consideration
provided by Employer under this Agreement, is not an admission or indication of
any wrongdoing by Employer or Executive.

 
15.  
Entire Agreement.  Executive agrees that this Agreement constitutes the complete
agreement between the parties and that no other representations have been made
by Employer and that the terms hereof may not be modified except by a written
instrument signed by Employer and Executive.

 
16.  
Cooperation.  For a period of twelve (12) months following the Separation Date,
Employee agrees to cooperate with Employer as reasonably requested (and in
accordance with this section) by responding to questions, attending meetings,
depositions, governmental proceedings and court hearings, and by cooperating
with Employer and its accountants and legal counsel with respect to any
investigations, claims or litigation or business, accounting, audit, legal or
regulatory issues of which Employee has knowledge.  Without any additional
consideration from Employer to Executive, during such twelve (12) month period
Executive agrees to provide to Employer twelve (12) hours per month of
assistance if and as needed, in Employer’s discretion.  Employer agrees to
reimburse Employee for reasonable out-of-pocket expenses actually incurred for
travel, meals and lodging, in accordance with Employer's then existing policies,
for providing cooperation specifically requested by Employer.

 
17.  
Severability.  In the event that any provision of this Agreement should be held
to be void, voidable, or unenforceable, the remaining portions hereof shall
remain in full force and effect.

 
18.  
Interpretation Under State Law.  This Agreement shall be construed under the
laws of the State of Texas.

 
19.  
Headings.  The headings used in this Agreement are inserted solely for
convenience and shall not be used to interpret the meaning of this document.

 
20.  
Knowing and Voluntary.  By signing below, Executive knowingly and voluntarily
accepts this Agreement and does so of Executive's own free will.

 
21.  
Authority.  The execution, performance and delivery of this Agreement (and the
authorization of the signer on behalf of Employer hereof) has been approved by
Employer and Employer’s Compensation Committee.

 
22.  
Dispute Resolution.  In the event of any and all claims, demands, causes of
action, disputes, controversies, and other matters in question arising out of or
relating to this Agreement, any of its provisions, or the relationship between
the parties created by this Agreement, whether sounding in contract, tort, or
otherwise, whether provided by statute or the common law, for damages or any
other relief (all of which are referred to herein as “Disputes”), the Executive
and the Chairman of the Board (on behalf of the Employer) shall first meet to
attempt to resolve any Disputes in good faith.  If the Executive and the
Chairman are unable to resolve such Disputes, the parties agree that such
Disputes shall be resolved by binding arbitration pursuant to the Federal
Arbitration Act.  The arbitration may be initiated by either party by providing
to the other a written notice of arbitration specifying the Disputes to be
arbitrated.  If a party refuses to honor its obligations to arbitrate, the other
party may seek to compel arbitration in either federal or state court.  The
arbitration proceeding shall be conducted in Dallas County, Texas, or other
location mutually agreed upon by the parties.  Within 30 days of the notice
initiating the arbitration procedure, each party shall designate one arbitrator,
who need not be impartial.  If a party fails to designate an arbitrator, the
other party may have an arbitrator appointed by applying to the senior active
United States District Judge for the Northern District of Texas.  The two
arbitrators shall select a third arbitrator.  If the two selected arbitrators
fail to agree upon a third arbitrator, either of the parties may apply to the
senior active United States District Judge for the Northern District of Texas
for appointment of a third arbitrator.  The third arbitrator shall take an oath
of neutrality.   Any and all costs of the arbitration shall be shared evenly by
Executive and Employer.



The three arbitrators shall make all of their decisions by majority vote.  The
enforcement of this Agreement to arbitrate, the validity, construction, and
interpretation of this Agreement to arbitrate, and all procedural aspects of the
proceeding pursuant to this Agreement to arbitrate, including, without
limitation, the issues subject to arbitration, the scope of the arbitrable
issues, allegations of “fraud in the inducement” to enter into this entire
Agreement or to enter into this Agreement to arbitrate, allegations of waiver,
delay or defenses to arbitrability, and the roles governing the conduct of the
arbitration, shall be governed by and construed pursuant to the Federal
Arbitration Act.  In deciding the substance of the parties’ Disputes, the
arbitrators shall apply the substantive laws of the State of Texas (excluding
Texas choice-of-law principles that might call for the application of some other
State’s law).  The arbitration shall be conducted in accordance with the
Commercial Arbitration Rules of the American Arbitration Association, except as
modified in this Agreement.  It is contemplated that although the arbitration
shall be conducted in accordance with the Commercial Arbitration Rules of the
American Arbitration Association, the arbitration proceeding will be
self-administered by the parties; provided, if a party believes the process will
be enhanced if it is administered by the American Arbitration Association, such
party shall have the right to cause the process to become administered by the
American Arbitration Association by applying to the American Arbitration
Association and, thereafter, the arbitration shall be conducted pursuant to the
administration of the American Arbitration Association.  In determining the
extent of discovery, the number and length of depositions, and all other
pre-hearing matters, the arbitrators shall endeavor to the extent possible to
streamline the proceedings and minimize the time and cost of the
proceedings.  There shall be no transcript of the hearing.  The final hearing
shall be conducted within one hundred 120 days of the selection of the third
arbitrator.  The final hearing shall not exceed 10 Business Days, with each
party to be granted one-half of the allocated time to present its case to the
arbitrators.  All proceedings conducted hereunder and the decision of the
arbitrators shall be kept confidential by the parties.


Only damages allowed pursuant to this Agreement may be awarded.  It is expressly
agreed that the arbitrators shall have no authority to award treble, exemplary
or punitive damages of any type under any circumstances regardless of whether
such damages may be available under Texas law, the parties hereby waiving their
right, if any, to recover treble, exemplary or punitive damages in connection
with any Dispute, either in arbitration or in litigation.  The arbitrators shall
render their final decision within 20 days of the completion of the final
hearing fully resolving all of the Disputes that are the subject of the
arbitration proceeding.  The arbitrators’ ultimate decision after final hearing
shall be in writing.  The arbitrators shall certify in their decision that no
part of their award includes any amount for treble, exemplary or punitive
damages not allowed hereunder.  The arbitrators’ decision shall be final and
non-appealable to the maximum extent permitted by law. Any and all of the
arbitrators’ orders and decisions may be enforceable in, and judgment upon any
award rendered in the arbitration proceeding may be confirmed and entered by,
any federal or state court having jurisdiction.
 




 


 
IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date set forth above.
 
EMPLOYER


REGENCY GP LLC




By:            /s/ Michael J.
Bradley                                                      Date: January 30,
2012­­
Name:   Michael J. Bradley ­­­
Title:         President and Chief Executive Officer




EXECUTIVE


Paul M. Jolas
               
By:            /s/ Paul M. Jolas
Date: January 30, 2012

                                                                
         

Please return executed originals of this Agreement by regular mail to Energy
Transfer Company, Attention: DeAnna Macias, Director-HR/Payroll, 800 E. Sonterra
Blvd., Ste. 400, San Antonio, Texas, 78258 or by facsimile to (210) 403-7532.